United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                       ____________
No. 22-5027                                                 September Term, 2021
                                                                         1:22-cv-00084-UNA
                                                       Filed On: March 22, 2022
Ido Zoldan, ID 039317904,

              Appellant

       v.

Government of the United States,

              Appellee


            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

       BEFORE:       Tatel and Pillard, Circuit Judges, and Sentelle, Senior Circuit Judge

                                      JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief and supplement thereto filed by appellant.
See Fed. R. App. P. 34(a)(2); D.C. Cir. Rule 34(j). Upon consideration of the foregoing,
it is

        ORDERED AND ADJUDGED that the district court’s order filed January 24,
2022 be affirmed. The district court correctly determined that appellant lacked standing
to pursue the relief sought. See Lujan v. Defs. of Wildlife, 504 U.S. 555, 573-74 (1992)
(“[A] plaintiff raising only a generally available grievance about government . . . does not
state an Article III case or controversy.”). In addition, appellant has not plausibly
alleged any facts that show that appellee has waived its sovereign immunity. See FDIC
v. Meyer, 510 U.S. 471, 475 (1994) (“Sovereign immunity is jurisdictional in nature.”);
Bronner ex. rel. Am. Stud. Ass’n v. Duggan, 962 F.3d 596, 602 (D.C. Cir. 2020)
(“[O]nce jurisdiction is in question, ‘the party claiming subject matter jurisdiction . . . has
the burden to demonstrate that it exists.’”) (quoting Khadr v. United States, 529 F.3d
1112, 1115 (D.C. Cir. 2008)).
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 22-5027                                                September Term, 2021

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam

                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2